DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Notice of Allowance 
2.	This communication is in response to amendments filed on After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-4, 6-13, 15-20  are allowed.
Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 01/25/2022, 02/17/2022, 03/31/2022, 03/18/2022, 04/25/2022, 07/11/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Lee et al. (US 2020/0313999)  teaches monitoring performance of device under test (DUT) or network under test (NUT) in order to achieve desired output test transmitting rate. A test packet generator transmit test packet to the NUT or NUT and receiving state information regarding queue fullness level of the DUT or NUT.  

The prior art of record Ramakrishanan et al. (US 2012/012080) teaches adjusting transmission rate of sending data packet by a source node.  The congestion reflects queue depth condition of the queue. 
The prior art of record do not teach or suggest  “generating, utilizing the queue performance information, a known test traffic rate, and the drain rate, control signaling information usable for controlling the test packet generator, wherein generating the control signaling information includes deriving a non-test traffic rate by subtracting the known test traffic rate from a monitored total traffic rate at the SUT and using the derived non-test traffic rate in generating the control signaling information; and controlling the test packet generator using the control signaling information to achieve or maintain an average queue depth value at the SUT queue.” as presented in claims 1, 10 and 19. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1, 10, and 19 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456